Citation Nr: 0936364	
Decision Date: 09/25/09    Archive Date: 10/02/09

DOCKET NO.  08-21 839	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUES

1.  Entitlement to service connection for right and left eye 
disorders.

2.  Entitlement to service connection for left ear hearing 
loss.

3.  Entitlement to service connection for arthritis of all 
joints.

4.  Entitlement to service connection for peripheral artery 
disease (PAD), to include as secondary to herbicide exposure.

5.  Entitlement to service connection for a cyst on the left 
cheek.

6.  Entitlement to an initial evaluation in excess of 30 
percent for the service-connected posttraumatic stress 
disorder (PTSD) disability.


REPRESENTATION

Appellant represented by:	The American Legion



WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Hannan, Counsel


INTRODUCTION

The appellant served on active duty from August 1966 to 
August 1974, including combat service in Vietnam.  This case 
comes before the Board of Veterans' Appeals (Board) on appeal 
from rating decisions of the Columbia, South Carolina 
Regional Office (RO) of the Department of Veterans Affairs 
(VA).  

The appellant has appealed the initial 30 percent rating that 
was assigned to the posttraumatic stress disorder (PTSD) 
disability when service connection was granted.  The 
appellant is, in effect, asking for a higher rating effective 
from the date service connection was granted.  Consequently, 
the Board will consider the entire time period in question, 
from the original grant of service connection to the present.  
See Fenderson v. West, 12 Vet. App. 119 (1999).

The appellant was scheduled for a personal hearing on January 
6, 2009, at the Regional Office (RO) in Columbia, South 
Carolina.  However, on that date, the appellant submitted a 
written statement in which he requested cancellation of that 
hearing.  

In July 2009, a Travel Board hearing was held at the RO 
before the undersigned Veterans Law Judge who was designated 
by the Chairman to conduct that hearing, pursuant to 
38 U.S.C.A. § 7107.  A transcript of that hearing has been 
associated with the claims file.

In March 2009, the appellant submitted a claim to reopen his 
diabetes service connection claim, as well as claims relating 
to bilateral hearing loss, bilateral tinnitus, and neuropathy 
involving all four extremities.  These matters are REFERRED 
to the RO for appropriate action.

The issue of entitlement to an increased initial rating for 
the PTSD disability is addressed in the REMAND portion of the 
decision below and that issue is REMANDED to the RO via the 
Appeals Management Center (AMC), in Washington, DC.


FINDING OF FACT

On January 6, 2009, prior to the promulgation of a decision 
in the appeal, the appellant withdrew his appeal as to the 
issues of entitlement to service connection for right and 
left eye disorders, left ear hearing loss, arthritis of all 
joints, peripheral artery disease (PAD) and a cyst on the 
left cheek.


CONCLUSION OF LAW

The criteria for withdrawal by the appellant of his 
Substantive Appeal on the issues of entitlement to service 
connection for right and left eye disorders, left ear hearing 
loss, arthritis of all joints, peripheral artery disease 
(PAD) and a cyst on the left cheek have been met.  
38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. 
§§ 20.202, 20.204 (2009).


REASONS AND BASES FOR FINDING AND CONCLUSION

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal 
which fails to allege specific error of fact or law in the 
determination being appealed.  A Substantive Appeal may be 
withdrawn in writing at any time before the Board promulgates 
a decision.  38 C.F.R. §§ 20.202, 20.204(b).

On January 6, 2009, the appellant submitted a written 
statement in which he that he withdrew his claims of 
entitlement to service connection for right and left eye 
disorders, left ear hearing loss, arthritis of all joints, 
PAD and a cyst on the left cheek.  Hence, there remain no 
allegations of errors of fact or law as to those five 
particular issues for appellate consideration.  Accordingly, 
the Board does not have jurisdiction to review the appeal of 
any one of these five service connection claims and said five 
service connection claims are dismissed.


ORDER

The appeal for the claims of entitlement to service 
connection for right and left eye disorders, left ear hearing 
loss, arthritis of all joints, PAD and a cyst on the left 
cheek are dismissed.


REMAND

A determination has been made that additional development is 
necessary with respect to the remaining issue on appeal.  
Accordingly, further appellate consideration will be deferred 
and this case remanded to the AMC/RO for action as described 
below.

A decision of the United States Court of Appeals for Veterans 
Claims (Court) has held that in determining the present level 
of a disability for any increased evaluation claim, the Board 
must consider the application of staged ratings.  See Hart v. 
Mansfield, 21 Vet. App. 505 (2007).  In other words, where 
the evidence contains factual findings that demonstrate 
distinct time periods in which the service-connected 
disability exhibited diverse symptoms meeting the criteria 
for different ratings during the course of the appeal, the 
assignment of staged ratings would be necessary.  On remand, 
readjudication should reflect consideration of staged 
ratings.

The appellant testified at his July 2009 Travel Board hearing 
that he had just been awarded Social Security Administration 
(SSA) disability benefits.  SSA records may contain pertinent 
information relating to the appellant's increased rating 
claims.  However, complete copies of the medical records upon 
which any disability award/denial was based, as well as any 
SSA decision and its associated List of Exhibits, have not 
been made part of the claims file.  This should be rectified 
on remand.

VA is, therefore, on notice of records that may be probative 
to the claim.  See Robinette v. Brown, 8 Vet. App. 69 (1995).  
VA has a responsibility to obtain records generated by 
federal government entities that may have an impact on the 
adjudication of a claim.  See Dunn v. West, 11 Vet. App. 462, 
466-67 (1998); Bell v. Derwinski, 2 Vet. App. 611, 613 
(1992).  Therefore in order to fulfill the duty to assist, 
all of the relevant SSA records and all of the relevant VA 
and private treatment records should be obtained and 
associated with the claims file.

In a March 2009 written statement, the appellant requested a 
local personal hearing before a Regional Office hearing 
officer.  No such hearing was scheduled before the case was 
transferred to the Board in August 2009.  On remand, the 
AMC/RO should ascertain whether the appellant still wants a 
personal hearing, and if so, schedule such a hearing.

To ensure that VA has met its duty to assist in developing 
the facts pertinent to the claim on appeal and to afford full 
procedural due process, the case is REMANDED for the 
following:

1.  The AMC/RO must review the claims 
file and ensure that all notification and 
development action required by 
38 U.S.C.A. §§ 5102, 5103, and 5103A 
(West 2002 & Supp. 2009) and implementing 
regulations found at 38 C.F.R. § 3.159 
(2009) is completed.  In particular, the 
AMC/RO must notify the appellant of the 
information and evidence needed to 
substantiate his claim, and of what part 
of such evidence he should obtain and 
what part the Secretary will attempt to 
obtain on his behalf.  See Quartuccio v. 
Principi, 16 Vet. App. 183 (2002); see 
also Charles v. Principi, 16 Vet. App. 
370, 373-374 (2002) and Dingess/Hartman 
v. Nicholson, 19 Vet. App. 473 (2006).  

2.  The AMC/RO should ascertain whether 
the appellant still desires a local 
personal hearing before a Regional Office 
hearing officer.  If so, such a hearing 
should be scheduled.

3.  The AMC/RO should contact the Social 
Security Administration (SSA) to obtain 
official documentation of any pertinent 
application for benefits filed by the 
appellant, including the List of Exhibits 
associated with any SSA Administrative 
Law Judge (ALJ) decision, as well as 
copies of all of the medical records upon 
which any decision concerning the 
appellant's initial and continuing 
entitlement to benefits was based.  All 
of these records are to be associated 
with the claims file.

4.  The AMC/RO should contact the 
appellant to determine the names, 
addresses, and dates of treatment by any 
physicians, hospitals or treatment 
centers (private or government) who 
provided him with relevant evaluation or 
treatment for his psychiatric disability 
from 2007 to the present, not already 
provided.  After obtaining the 
appropriate signed authorization for 
release of information forms from the 
appellant, the AMC/RO should contact each 
physician, hospital, or treatment center 
specified by the appellant to obtain any 
and all medical or treatment records or 
reports relevant to the claim on appeal, 
to the extent not already on file.  

All pieces of correspondence, as well as 
any medical or treatment records 
obtained, should be made a part of the 
claims file.  If private treatment is 
reported and those records are not 
obtained, the appellant and his 
representative should be provided with 
information concerning the negative 
results, and afforded an opportunity to 
obtain the records.

5.  All pertinent VA treatment records 
not already of record should be 
identified and obtained.  These records 
should be associated with the claims 
file.  

To the extent there is an attempt to 
obtain records that is unsuccessful, the 
claims files should contain documentation 
of the attempts made.  The appellant and 
his representative should also be 
informed of the negative results.  They 
should be given opportunity to obtain the 
records.

6.  After accomplishing the above 
development, the AMC/RO should schedule 
the appellant for an examination by a 
psychiatrist to determine the nature and 
extent of his service-connected PTSD.  
The entire claims file must be made 
available to the examiner in conjunction 
with the examination.  All appropriate 
testing should be accomplished.  

In addition to providing a current Global 
Assessment of Functioning (GAF) Score, 
the examiner should review the record and 
provide GAF score(s) indicating the level 
of impairment produced by the service-
connected PTSD for the years from 2007 to 
the present.  The examiner should also 
comment on degree of industrial, 
occupational and social impairment 
produced by the service-connected PTSD, 
if possible.

7.  Upon receipt of the VA examiner's 
report, the AMC/RO should conduct a 
review to verify that all requested 
opinions have been provided.  If 
information is deemed lacking, the AMC/RO 
should refer the report to the VA 
examiner for corrections or additions.  
See 38 C.F.R. § 4.2.  

8.  Thereafter, the AMC/RO should 
readjudicate the appellant's increased 
initial rating claim.  If the benefit 
sought on appeal remains denied, the 
appellant and the appellant's 
representative should be provided a 
Supplemental Statement of the Case 
(SSOC).  The readjudication should 
reflect consideration of all the evidence 
of record and be accomplished with 
application of all appropriate legal 
theories, statutes, regulations and 
Diagnostic Codes (past and current), as 
well as 38 C.F.R. §§ 3.321.  All relevant 
evidence of record should be addressed.  
An appropriate period of time should be 
allowed for response.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

The appellant is hereby notified that it is the Veteran's 
responsibility to report for any scheduled examination and to 
cooperate in the development of the case, and that the 
consequences of failure to report for a VA examination 
without good cause may include denial of the claim.  
38 C.F.R. §§ 3.158 and 3.655.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The Veteran need take no action unless 
otherwise notified.

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).




______________________________________________
C. TRUEBA
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


